Per Curiam.
Appellant, charged with the operation of a motor vehicle upon a public highway while under the influence of intoxicants in violation of G.S. 20-138, was tried and found guilty at August Term, 1956; and the prayer for judgment was continued until October Term, 1956.
*334In S. v. St. Clair, 246 N.C. 183, 97 S.E. 2d 840, no error was found in defendant’s trial and conviction at August Term, 1956. In S. v. St. Clair, 247 N.C. 228, 100 S.E. 2d 493, an error in the prior opinion, relating solely to the judgment, was corrected; and the judgment pronounced in superior court at October Term, 1956, to wit, that the defendant pay a fine of $100.00 and costs, was upheld as the final judgment in the cause.
The present purported appeal is based solely on defendant’s exception to Judge Olive’s order that the judgment pronounced at October Term, 1956, be “docketed against the defendant Ernest Roosevelt St. Clair.” Obviously, no appeal lies from an order which merely recognizes and orders docketed a judgment theretofore declared final by this Court.
Appeal dismissed.